             Case 2:12-cr-00315-JAM Document 721 Filed 02/11/21 Page 1 of 5



 1   McGREGOR W. SCOTT
     United States Attorney
 2   PAUL A. HEMESATH
     KEVIN C. KHASIGIAN
 3   Assistant U. S. Attorneys
     501 I Street, Suite 10-100
 4   Sacramento, CA 95814
     Telephone: (916) 554-2700
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           2:12-CR-00315-JAM
12                 Plaintiff,
                                                         STIPULATION AND ORDER TO RESOLVE
13          v.                                           ANCILLARY PETITION FILED BY
                                                         FLAGSTAR BANK, FSB
14   LEE LOOMIS,
15                 Defendant.
16

17          IT IS HEREBY STIPULATED, by and between plaintiff United States of America and petitioner
18 Flagstar Bank, FSB (“Flagstar”), to compromise and settle their interest in the Approximately

19 $328,495.75 in U.S. Currency seized from Washington Mutual Bank, N.A., Account #4412174338, held

20 in the name of Loomis Wealth Solutions LLC.

21          1.     This stipulation covers only one of the two defendant assets, the $328,495.75 in U.S.
22 Currency seized from Washington Mutual Bank, N.A., Account #4412174338, held in the name of

23 Loomis Wealth Solutions LLC. The second asset, Approximately $133,803.53 in U.S. Currency seized

24 from Washington Mutual Bank, N.A., Account #4420842802, held in the name of Advantage Financial

25 Group Holdings Management LLC is not affected and will be resolved by separate order.

26          2.     On or about May 9, 2016, this Court entered a Preliminary Order of Forfeiture [ECF No.
27 378] pursuant to the provisions of 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), based upon the plea

28
                                                        1                                    Stipulation and Order
              Case 2:12-cr-00315-JAM Document 721 Filed 02/11/21 Page 2 of 5



 1 agreement entered into between the United States and defendant Lee Loomis forfeiting to the United

 2 States the following assets:

 3                  a.      Approximately $328,495.75 in U.S. Currency seized from Washington
                            Mutual Bank, N.A., Account #4412174338, held in the name of Loomis Wealth
 4                          Solutions LLC.
 5           2.     Beginning on May 19, 2016, for at least 30 consecutive days, the United States published

 6 notice of the Court's Order of Forfeiture on the official internet government forfeiture site

 7 www.forfeiture.gov. Said published notice advised all third parties of their right to petition the Court

 8 within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the

 9 validity of their alleged legal interest in the forfeited property. The Declaration of Publication was filed

10 on July 14, 2016.

11           3.     The United States of America completed direct written notice by certified mail to Lisa

12 Loomis, Louis Fourie, and Flagstar Bank.

13           4.      On December 18, 2020, petitioner Flagstar filed a petition [ECF No. 714] alleging a

14 superior interest to the United States in the Approximately $328,495.75 seized from Washington Mutual

15 Bank, N.A., Account #4412174338, held in the name of Loomis Wealth Solutions LLC, alleging as

16 follows:

17                  a.      In addition to operating a Ponzi scheme, Lee Loomis (“Loomis”), Joseph Gekko

18 (“Gekko”), and other co-defendants embezzled over $9 million in escrow funds for real estate deals that

19 never closed and defrauded Flagstar of an additional $13 million as the result of a warehouse line of

20 credit that Flagstar had established with Excel Funding, an independent mortgage company that made

21 real estate loans involving Loomis, Gekko and their companies. The vast majority of these monies were

22 never recovered by Flagstar.

23                  b.      As a result of false representations made by Loomis, Flagstar made payments to

24 Lender Services Direct (“LSD”), an escrow company operated by Gekko. These funds, in turn, were

25 transferred to Loomis Wealth Solutions (“LWS”), an entity that Loomis controlled. The $328,495.75

26 seized from Washington Mutual Bank, N.A., Account #4412174338, held in the name of Loomis Wealth

27 Solutions LLC, can be directly traced to wholly legitimate funds that were unlawfully taken from

28 Flagstar. As the identifiable object of an identified loan fraud, the $328,495.75 in funds represents a
                                                          2                                    Stipulation and Order
              Case 2:12-cr-00315-JAM Document 721 Filed 02/11/21 Page 3 of 5



 1 property interest that Flagstar has a right to recover based on both its constructive trust interest and its

 2 innocent ownership.

 3          5.      No other parties have filed petitions in this matter, and the time in which any person or

 4 entity may file a petition has expired.

 5          6.      The parties hereby stipulate that Flagstar has an interest superior to the United States’ in

 6 the Approximately $328,495.75 seized from Washington Mutual Bank, N.A., Account #4412174338

 7 (“the Funds”). Flagstar has a legal right, title, or interest in the Funds, and such right, title, or interest

 8 requires the Court to amend the Preliminary Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(c)(2) to

 9 account for their interest, because such interest was vested in them rather than defendant Lee Loomis at

10 the time of the commission of the acts which give rise to the forfeiture of the Funds. See 21 U.S.C. §

11 853(n). The parties further stipulate, however, that Lee Loomis had an interest in the Funds and the

12 Preliminary Order of Forfeiture remains valid to the extent it orders the forfeiture of his interest.

13          7.      Upon entry of an order granting this Stipulation, the U.S. Marshals Service shall transfer

14 the following funds to Flagstar through their attorney Roland P. Reynolds:

15
                    a.      Approximately $328,495.75 seized from Washington Mutual Bank, N.A., Account
16                          #4412174338, held in the name of Loomis Wealth Solutions LLC, plus all accrued
                            interest.
17

18          8.      The payment to petitioner Flagstar shall be in full settlement and satisfaction of all claims

19 and petitions by them to the Funds, and of all claims arising from and relating to the seizure and

20 detention of the Funds.

21          9.      All parties to this stipulation hereby release the United States and its servants, agents, and

22 employees and all other public entities, their servants, agents, and employees, from any and all liability

23 arising out of or in any way connected with the seizure and detention of the Funds. This is a full and

24 final release applying to all unknown and unanticipated injuries, and/or damages arising out of said

25 seizure and detention, as well as to those now known or disclosed. The parties to this agreement agree to

26 waive the provisions of California Civil Code § 1542, which provides:

27               A general release does not extend to claims which the creditor or releasing party does
                 not know or suspect to exist in his or her favor at the time of executing the release and
28               that, if known by him or her, would have materially affected his or her settlement with
                                                          3                                      Stipulation and Order
              Case 2:12-cr-00315-JAM Document 721 Filed 02/11/21 Page 4 of 5


                  the debtor or released party.
 1

 2          10.     Flagstar agrees not to pursue against the United States any other rights that they may have

 3 arising out of or in any way connected with the seizure and detention of the Funds, including, but not

 4 limited to, any right to assess additional interest or penalties except as specifically allowed herein.

 5          11.     Petitioner Flagstar understands and agrees that by entering into this stipulation of their

 6 interest in the Funds, they waive any right to litigate further their ownership interest in the Funds and to

 7 petition for remission or mitigation of the forfeiture. Thereafter, if this Stipulation and Order to Transfer

 8 Funds to Petitioner Flagstar Bank is approved by the Court, then unless specifically directed by an order

 9 of the Court, Flagstar shall be excused and relieved from further participation in this action.

10          12.     Flagstar understands and agrees that the United States reserves the right to void the

11 stipulation if, before payment, the U.S. Attorney obtains new information indicating that Flagstar is not

12 an "innocent owner" or "bona fide purchaser" pursuant to the applicable forfeiture statutes. The United

13 States shall promptly notify Flagstar of such action. A discretionary termination of forfeiture shall not be

14 a basis for any award of fees.

15          13.     The parties agree to execute further documents, to the extent reasonably necessary, to

16 complete the transaction and to implement further the terms of this Stipulation.

17          14.     Each party agrees to bear its own costs and attorneys’ fees.

18          15.     The terms of this Stipulation shall be subject to approval by the United States District

19 Court. Violation of any term or condition herein shall be construed as a violation of an order of the

20 Court.

21          16.      The court shall maintain jurisdiction over this matter to enforce this stipulation.

22 Dated: 1/25/2021                                        McGREGOR W. SCOTT
                                                           United States Attorney
23
                                                           /s/ Kevin C. Khasigian
24                                                         KEVIN C. KHASIGIAN
                                                           Assistant U.S. Attorney
25

26 Dated: 2/10/21                                          /s/ Roland P. Reynolds
                                                           ROLAND P. REYNOLDS
27                                                         Attorney for petitioner Flagstar Bank, FSB
28                                                         (Signature retained by attorney)
                                                           4                                     Stipulation and Order
             Case 2:12-cr-00315-JAM Document 721 Filed 02/11/21 Page 5 of 5



 1
                                                     ORDER
 2

 3          The Court having received, read, and considered the foregoing Stipulation of the parties, and good

 4 cause appearing therefrom, the Stipulated Settlement is hereby ADOPTED and APPROVED, and the

 5 Court hereby enters an Order to Transfer Funds to Petitioner Flagstar Bank, FSB on the terms set forth in

 6 the parties’ Stipulated Settlement. All right, title, and interest of Lee Loomis, Lisa Loomis, and Louis

 7 Fourie to the Approximately $328,495.75 seized from Washington Mutual Bank, N.A., Account

 8 #4412174338, held in the name of Loomis Wealth Solutions LLC, is hereby extinguished.

 9          SO ORDERED this 10th day of February, 2021.

10

11
                                                             /s/ John A. Mendez
12
                                                             THE HONORABLE JOHN A. MENDEZ
13                                                           UNITED STATES DISTRICT COURT JUDGE

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         5                                    Stipulation and Order
